United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                      July 18, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                No. 06-40450
                              Summary Calendar


                          UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                     versus

                           MIGUEL ANGEL ESCOBEDO,

                                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 5:04-CR-2276-1
                         --------------------

Before JONES, Chief Judge, and DAVIS and BARKSDALE, Circuit
Judges.

PER CURIAM:*

      Miguel Angel Escobedo challenges the 65-month sentence he

received following his guilty-plea conviction for conspiracy to

transport illegal aliens for profit, in violation of 8 U.S.C.

§ 1324.    He asserts that his sentence was unreasonable because it

resulted   from     a   larger   leadership-role   enhancement     than    his

codefendant/mother received under U.S.S.G. § 3B1.1.

      Escobedo has failed to show that his sentence, which fell in

the   middle   of   the   properly    calculated   guidelines   range,     was


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
unreasonable.   See United States v. Nikonova, 480 F.3d 371, 375

(5th Cir. 2007); United States v. Mares, 402 F.3d 511, 518-19 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005); see also United States

v. Duhon, 440 F.3d 711, 721 (5th Cir. 2006), petition for cert.

filed (May 18, 2006) (No. 05-11144).

     The district court’s judgment is AFFIRMED.




                                2